DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–10 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 28 September 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1–6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (JP 2015-220106 A, hereinafter Takagi) in view of Mino et al. (JP 2006-351326 A, hereinafter Mino).
Regarding claims 1–6 and 8, Takagi discloses an all-solid-state lithium ion secondary battery (11, [0014]), comprising
a battery body having an electrolyte layer (3) between a positive electrode layer (1) and a negative electrode layer (2, [0014]),
a pair of terminal electrodes (7) respectively connected to the positive electrode layer (1) and the negative electrode layer (3) at both end portions of the battery body (FIG. 1, [0014]), and
a moisture-proof layer (9) covering and contacting surface of the battery body except surfaces to be the terminal electrodes (7, [0014]).
Takagi does not explicitly disclose:
wherein the moisture-proof layer contains a cured product of a composition including a polymer compound and metal compound particles;
wherein the polymer compound includes any one or more of polyethylene, polyester and polymethyl methacrylate;
wherein the polymer compound includes polyethylene;
wherein the metal oxide particles include any one or more of metal oxide particles and metal nitride particles;
wherein the metal compound particles are metal oxide particles;
wherein the metal oxide particles include any one or more of Bi oxide particles, Al oxide particles, and Si oxide particles; and
wherein the weight ratio of the metal compound particles contained in the moisture-proof layer is 5%–50%.
Mino discloses an all-solid-state lithium ion secondary battery (FIG. 1, [0013]) comprising a moisture-proof layer (17) contains a cured product (see cure, [0051]) of a composition including a polymer compound (see resin, [0020]) and metal compound particles (see filler, [0021]); wherein the polymer compound includes any one or more of polyethylene, polyester and polymethyl methacrylate (see resin, [0025]); wherein the polymer compound includes polyethylene (see resin, [0025]); wherein the metal compound particles include any one or more of metal oxide particles and metal nitride particles (see filler, [0021]); wherein the metal compound particles are metal oxide particles (see filler, [0021]); wherein the metal oxide particles include any one or more of Bi oxide particles, Al oxide particles, and Si oxide particles (see filler, [0021]); and wherein the weight ratio of the metal compound particles contained in the moisture-proof layer is 5%–50% (see 40% by weight, [0045]) to improve impact resistance and cycle characteristics (see protective film, [0020]). Takagi and Mino are analogous art because they are directed to all-solid-state lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the 
claim 10, modified Takagi discloses all claim limitations set forth above and further discloses an all-solid-state lithium ion secondary battery:
wherein the moisture-proof layer (9) covers and contacts the electrolyte layer (3, [0014]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2015-220106 A) in view of Mino. (JP 2006-351326 A) as applied to claim(s) 6 above, and further in view of Ogasa et al. (JP 2015-111532 A, hereinafter Ogasa).
Regarding claim 7, modified Takagi discloses all claim limitations set forth above, but does not explicitly disclose an all-solid-state lithium ion secondary battery:
wherein the metal oxide particles include Bi oxide particles.
Ogasa discloses an all-solid-state lithium ion secondary battery comprising a moisture-proof layer (3) containing Bi oxide particles (see Bi, [0029]) to improve the thermal and chemical stability (see glass layer, [0029]). Takagi and Ogasa are analogous art because they are directed to all-solid-state lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the metal oxide particles of modified Takagi with the Bi oxide particles of Ogasa in order to improve the thermal and chemical stability.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2015-220106 A) in view of Mino. (JP 2006-351326 A) as applied to claim(s) 6 above, and further in view of Kithara et al. (JP 2000-311710 A, hereinafter Kithara).
claim 9, modified Takagi discloses all claim limitations set forth above, but does not explicitly disclose an all-solid-state lithium ion secondary battery:
wherein the positive electrode layer, the negative electrode layer and the electrolyte layer disposed between the positive electrode layer and the negative electrode layer have a relative density of 80% or above.
Kithara discloses an all-solid-state lithium ion secondary battery (FIG. 1, [0017]) comprising a positive electrode layer (1), a negative electrode layer (2) and a electrolyte layer (3) disposed between the positive electrode layer (1) and the negative electrode layer (2) having a relative density of 80% or above (see relative density, [0022]) to improve the discharge capacity and cycle performance (see relative density, [0043]). Takagi and Kithara are analogous art because they are directed to all-solid-state lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the all-solid-state lithium ion secondary battery of modified Takagi with the relative density of Kithara in order to improve the discharge capacity and cycle performance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725